                        IN THE UNITED ST ATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

County of Dorchester, South Carolina, and )               Civil Action No. 2: 18-2890-RMG
Town of Summerville, South Carolina,      )
                                          )
                     Plaintiffs,          )
                                          )                   ORDER AND OPINION
      v.                                  )
                                          )
AT&T Corp. and Bellsouth                  )
Telecommunications, LLC,                  )
                                          )
                     Defendants.          )
~~~~~~~~~~~~~~- )

       Before the Court is Defendants ' joint partial motion to dismiss the Complaint and to

strike the class allegations. (Dkt. No. 14.) For the reasons set forth below, the motion is granted

in part and denied in part.

I.     Background

       The 911 Act authorizes local governments, such as Plaintiffs, the County of Dorchester

and the Town of Summerville, to adopt an ordinance imposing monthly charges on telephone

consumers in order to fund local 911 call centers. See S.C. Code Ann. § 23-47-10 et seq.

Plaintiffs adopted such ordinances. See Dorchester Cnty. Ord. § 12-20(2). (Dkt. No. 1 ~ 2, No. 1-

1.) The companies providing telephone service to consumers in the jurisdiction bill the 911

charges to their consumers, collect the charges from the consumers, and remit the amount to the

local government minus a 2% administrative fee . See S.C. Code Ann. §§ 23-47-40, 50.

       In their class action Complaint, Plaintiffs allege that Defendants violate the 911 Act,

among other claims, by under-charging their consumers the 911 charge and, as a result, under-

remitting the charge to Plaintiffs, which results in inadequately funded 911 call centers and a

potential public safety concern. Plaintiffs seek to enforce their implied private rights of action



                                                -1-
under the 911 Act and bring claims for (i) violation of the 911 Act, (ii) breach of statutory duty

imposed by the 911 Act, (iii) breach of fiduciary duty imposed by the 911 Act, (iv) negligence

and negligence per se, (v) constructive fraud (all as to Plaintiffs and the class), and (vi) violation

of the South Carolina Unfair Trade Practices Act (as to Plaintiffs only). Plaintiffs also seek a

declaratory judgment, permanent injunction and punitive damages (each as to Plaintiffs and the

class). (Dkt. No. 1iii!70-135.)

II.     Legal Standard

A.      Motion to Dismiss Pursuant to Rule 12(b)(6)

        Rule 12(b)(6) of the Federal Rules of Civil Procedure permits the dismissal of an action if

the complaint fails "to state a claim upon which relief can be granted." A motion to dismiss tests

the legal sufficiency of the complaint and "does not resolve contests surrounding the facts, the

merits of the claim, or the applicability of defenses. . . . Our inquiry then is limited to whether

the allegations constitute a short and plain statement of the claim showing that the pleader is

entitled to relief." Republican Party of NC v. Martin, 980 F.2d 943 , 952 (4th Cir. 1992)

(internal quotation marks and citation omitted).        On a Rule 12(b)(6) motion, the Court is

obligated to "assume the truth of all facts alleged in the complaint and the existence of any fact

that can be proved, consistent with the complaint's allegations." E. Shore Mias. , Inc. v. JD.

Assocs. Ltd. P 'ship, 213 F.3d 175, 180 (4th Cir. 2000). Although the Court must accept the facts

in a light most favorable to the Plaintiff, the Court "need not accept as true unwarranted

inferences, unreasonable conclusions, or arguments." Id.

       Generally, to survive a motion to dismiss the complaint must provide enough facts to

'"state a claim to relief that is plausible on its face.' " Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009)

(quoting Bell At!. Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also Fed. R. Civ. P. 8(a)(2).

Although the requirement of plausibility does not impose a probability requirement at this stage,


                                                  -2-
the complaint must show more than a "sheer possibility that a defendant has acted unlawfully."

Iqbal, 556 U.S. at 678. A complaint has "facial plausibility" where the pleading "allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged."

Id.   A complaint alleging fraud or mistake, by contrast, "must state with particularity the

circumstances" constituting the fraud. Fed. R. Civ. P. 9(b). The circumstances of the fraud are

"the time, place, and contents of the false representations, as well as the identity of the person

making the misrepresentations and what he obtained thereby." Weidman v. Exxon Mobil Corp.,

776 F.3d 214, 219 (4th Cir. 2015) (internal quotation marks omitted). A plaintiff claiming

constructive fraud may allege that the defendant knew or should have known the falsity of its

misrepresentations; alleging intent to deceive or actual dishonesty is not required. See, e.g.,

Cheney Bros. Inc. v. Batesville Casket Co., Inc. , 47 F.3d 111, 114 (4th Cir. 1995); Pitts v.

Jackson Nat. Life Ins. Co., 574 S.E.2d 502, 509 (S.C. 2002).

        A plaintiff alleging fraud is held to a higher standard and "must state with particularity

the circumstances" constituting the fraud. Fed. R. Civ. P. 9(b). The circumstances of the fraud

are "the time, place, and contents of the false representations, as well as the identity of the person

making the misrepresentations and what he obtained thereby." Weidman v. Exxon Mobil Corp.,

776 F.3d 214, 219 (4th Cir. 2015) (internal quotation marks omitted). A plaintiff claiming

constructive fraud may allege that the defendant knew or should have known the falsity of its

misrepresentations; alleging intent to deceive or actual dishonesty is not required. Cheney Bros.

Inc. v. Batesville Casket Co., Inc., 47 F.3d 111, 114 (4th Cir. 1995); see also Pitts v. Jackson

Nat. Life Ins. Co., 574 S.E.2d 502, 509 (S.C. 2002).




                                                 -3-
B.     Motion to Strike Class Action Allegations Pursuant to Rule 12(f)

       Rule 12(f) of the Federal Rules of Civil Procedure provides that "the court may strike

from a pleading any insufficient defense or any redundant, immaterial, impertinent, or

scandalous matter. " Fed. R. Civ. P. 12(f). A motion to strike class allegations "ask[s], in other

words, that the Court preemptively terminate the class aspects of this litigation, solely on the

basis of what is alleged in the complaint, and before plaintiffs are permitted to complete the

discovery to which they would otherwise be entitled on questions relevant to class certification.

Defendants' contention is, in effect, that there is no set of facts plaintiffs could adduce under

which they could meet the requirements for class certification of Rule 23[.]" Bryant v. Food

Lion, Inc., 774 F. Supp. 1484, 1495 (D.S.C. 1991). "Rule 12(f) empowers courts to strike

immaterial matter to promote judicial efficiency and avoid needless expenditure of time and

money. " Gibson v. Confie Ins. Grp. Holdings, Inc., No . 2:16-cv-02872-DCN, 2017 WL

2936219, at* 12 (D .S.C. July 10, 2017). " [S]uch motions are to be granted infrequently" and are

reviewed for abuse of discretion: "decisions that are reasonable, that is, not arbitrary, will not be

overturned." Renaissance Greeting Cards, Inc. v. Dollar Tre e Stores, Inc., 227 Fed. Appx. 239,

246-47 (4th Cir. 2007) (quoting Seay v. TVA, 339 F.3d 454, 480 (6th Cir. 2003)).

       "In a motion to dismiss class allegations, the defendants have the burden of

demonstrating from the face of the plaintiffs' complaint that it will be impossible to certify the

classes alleged by the plaintiffs regardless of the facts the plaintiffs may be able to prove,

analogous to the standard of review for motions brought pursuant to Rule 12(b)(6)." Mungo v.

CUNA Mut. Ins. Soc., No. 0:11-464-MBS, 2012 WL 3704924, at *4 (D .S.C. Aug. 24, 2012)

(citing Bryant, 774 F. Supp. 1484 at 1495); see also Whitt v. Seterus, Inc., No. 3:16-2422-MBS,

2017 WL 1020883, at *2 (D.S.C. Mar. 16, 2017); Adams v. Air Methods Corp., No. 3: 15-cv-




                                                -4-
1683-TLW, 2016 WL 7115905, at *2 (D.S .C. Aug. 12, 2016). "A court may grant a motion to

strike class allegations where the pleading makes clear that the purported class cannot be

certified and no amount of discovery would change that determination." Waters v. Electrolux

Home Prod. , Inc., No. 5:13-cv-0151, 2016 WL 3926431 , at *4 (N.D. W. Va. July 18, 2016).

III.   Discussion

A.     Defendants' Partial Motion to Dismiss is Denied.

       Defendants first move to dismiss the Complaint's nine counts to the extent Plaintiffs

"allege[] that multiplex services must be billed in a manner inconsistent with the plain language

of [S.C. Code Ann. § 23-47-50(A)." (Id. at 22.) Plaintiffs allege that primary rate interface

("PRI") allows a service provider to carry up to twenty-three simultaneous voice conversations

over a single wire connection; that the 911 Act imposes a cap of five charges per access line only

where the subscriber can modify the number of channels without assistance of the service

provider (see S.C. Code Ann. § 23-47-50(A) 1) ; that a consumer only rarely falls into this latter

autonomous category by purchasing fractional PRI service not delivered by a broadband

connection; and, therefore, that "Defendants should assess a PRI with twenty-three channels no

fewer than twenty-three 911 service charges, because the PRI is capable of simultaneously

connecting twenty-three separate users to the 911 system." (Dkt. No. 1 ~~ 36.) Defendants argue

in part that this interpretation of Section 23-47-50(A) is unreasonable because a consumer need

not purchase fractional PRI service not delivered by a broadband connection in order to modify

the voice transmission paths without assistance of the service provider. (Dkt. No. 14 at 24.)


        " [A] subscriber must be billed a number of 911 charges equal to (a) the number of
outward voice transmission paths activated on such a facility in cases where the number of
activated outward voice transmission paths can be modified by the subscriber only with the
assistance of the service supplier; or (b) five, where the number of activated outward voice
transmission paths can be modified by the subscriber without the assistance of the service
supplier."


                                                -5-
       Defendants also move to dismiss each of the nine counts insofar as the allegations

contradict the 911 Act's fifty-charge cap, which Defendants contend is expressly imposed on a

non-VoIP line (see S.C. Code Ann. § 23-47-50(A), providing that for an individual local

exchange access facility, the "total number of 911 charges remains subject to the maximum of

fifty 911 charges per account" as tiered) and also applies to VoIP lines via incorporation by

reference (se e S.C. Code. Ann. § 23-47-67(A), providing that " [t]here is hereby imposed a VoIP

911 charge in an amount identical to the amount of the 911 charge imposed on each local

exchange access facility .. ."). (Dkt. No . 14 at 26.) Defendants argue that the statutory use of the

word, "amount," is "reasonably read to refer not merely to the rate that is used to calculate the

total amount of 911 charges due from a customer, but also to the total amount itself." (Id. at 29.)2


2
        Defendants also argue that the 911 charge is a "tax" requiring any statutory ambiguity to
be resolved in favor of the taxpayer and submit, in further support of this argument, the Georgia
Supreme Court' s recent holding in Bellsouth Telecommunications, LLC, et al. v. Cobb County, et
al., 2019 WL 654174, at *7 (Ga. Feb. 18, 2019) that the Georgia 911 statute is a tax precluding
recovery under common law tort and that the statute does not provide a private right of action.
(Dkt. No. 14 at 30; No. 20.) But the Cobb County court notes that the Georgia Court of Appeals
had remanded back to the trial court for a record to be developed beyond what was available on
the motion to dismiss in order to determine whether the charge was a fee or a tax as a matter of
law. Id. at *2. Chief Judge Dillard similarly noted in his concurrence to the Court of Appeals
decision that whether the charge is a tax was "not dispositive" of the Counties' claims because
the Counties were "not suing a taxpayer for the recovery of taxes," but rather "assert a statutory
claim under [the 911 Act] for violation of a legal duty, as well as common-law claims to recover
damages resulting from alleged negligence, fraud, and breach of fiduciary duty." 802 S.E.2d
686, 701 (Ga. Ct. App . 2017) (emphasis in original).
          So too, here, the parties may need to build a record on which the Court could determine
whether the South Carolina 911 charge is a tax as a matter of law. But, on the current record on
this motion to dismiss, the South Carolina 911 Act repeatedly refers to its cost as a "911 charge"
(see, e.g., S.C. Code Ann. §§ 23-47-10(1), 23-47-50(A)), whereas the legislature chose to use the
label "tax" in reference to a levy other than the 911 charge (see, e.g., id. § 23-47-50(F) ["Fees
collected by the service supplier pursuant to this section are not subject to any tax, fee, or
assessment, nor are they considered revenue of the service supplier. "]). The 911 charge is
alleged to be used for the specific purpose of defraying particular 911 call center costs (Dkt. No .
1 ,-i 22), which other courts have identified as indication of a "charge" and not a "tax." See, e.g.,
T-Mobile South, LLC v. Bonet, 85 So. 3d 963 , 984 (Ala. 2011); see also BellSouth Telecomms,
Inc. v. City of Orangeburg, 522 S.E.2d 804 (S .C. 1999) ("Generally, a tax is an enforced


                                                -6-
       The crux of Defendants' two statutory interpretation arguments is that the 911 Act does

not obligate them to charge, collect and remit the quantity, amount or volume that Plaintiffs

claim they are required, but fail, to do. 3 But " [t]o the extent the motion to dismiss is premised on

the [ ] Complaint's lack of detail concerning the amount of 911 charges Defendant[s] billed and

remitted--or should have-and the identities of customers, detailed factual allegations are not

required to survive a motion to dismiss under Rule 12(b)(6)." Autauga Cnty. Em. Mgmt. Comm.

District v. Bellsouth Telecomms. , LLC, No. 2:15-cv-0765-SGC, 2016 WL 5848854, at *4 (N.D.

Ala. Oct 6, 2016) (denying motion to dismiss ). 4 Rather, accepting the facts alleged as true, the

Complaint plausibly pleads claims to the Rule 8 or Rule 9(b) standard. The facts alleged as to

counts one through four are adequate to put Defendants on fair notice of the allegations and their

factual foundations. See, e.g. , Hamilton Cnty. Em. Comms. District v. BellSouth Telecomms LLC,

852 F .3d 521 (6th Cir. 201 7) (finding implied private right of action and reversing district court's

grant of motion to dismiss on claim for violation of state 911 statute); Birmingham Em. Comms.



contribution to provide for the support of government, whereas a fee is a charge for a particular
benefit to the payer."). This Court also previously held that the South Carolina 911 Act provides
Plaintiffs an implied private right of action. (Cnty. of Charleston, S. C. v. AT&T Corp. , et al.,
2: l 7-cv-2534-RMG, Dkt. No. 86).
3
        See Dkt. No. 14 n.19. ("For the avoidance of doubt, AT&T does not seek dismissal of the
entire Complaint. Rather, AT&T seeks partial dismissal of all counts insofar as they allege
AT&T must bill its multiplex customers twenty-three 911 charges, regardless of how many
channels on that multiplex service are activated for outward voice transmission, see Compl. ~ 36,
and may only bill five 911 charges where the customer purchases ' fractional PRI service not
delivered by a broadband connection,' id. ~ 37.") The Court construes this argument, offered in
Defendants' joint motion to dismiss, as made jointly by Defendant AT&T and Defendant
Bellsouth Telecommunications, LLC.
4
        Moreover, that Defendants responded to the Complaint with such particularized statutory
interpretation arguments suggests that the pleading is sufficient under Rule 12(b)(6). See Chao v.
Rivendell Woods, Inc., 415 F.3d 342, 349 (4th Cir. 2005) ("The sufficiency of a complaint does
not depend on whether it provides enough information to enable the defendant to prepare a
defense, but merely whether the document' s allegations are detailed and informative enough to
enable the defendant to respond.") (internal quotation marks omitted).


                                                 -7-
District v. TW Telecomm. Holdings, Inc., et al., No. 2: 15-cv-0245-AKK (N.D. Ala. Mar. 2,

2017) (denying motion to dismiss claims for negligence/negligence per se and breach of

fiduciary duty). Count five is also sufficiently pied in that Plaintiffs allege Defendants knew or

should have known their monthly remittance checks misstated the appropriate amount charged,

collected and remitted to the local governments. See, e.g., Autauga Cnty., 2016 WL 5848854, at

*8 (denying motion to dismiss fraud claim on basis of defendant's certified statements allegedly

under-reporting amount of telephone lines subject to defendants' billing-and-collection under

911 statute). Taking the facts alleged as true and construed in a light most favorable to the non-

moving parties, these allegations are sufficient to plausibly state claims that survive Defendants'

Rule 12(b)(6) motion.

       Defendants ' partial motion to dismiss the Complaint is denied.

B.     Defendants' Motion to Strike the Class Action Allegations is Granted.

       Defendants argue that Plaintiffs cannot as a matter of law bring suit on behalf of the

forty-four other putative class members, which are counties in South Carolina. 5 Generally,

courts in this circuit find that a named plaintiff is "generally entitled to pre-certification

discovery to establish the record the court needs to determine whether the requirements for a

class action suit have been met." Gibson, 2017 WL 2936219, at *12 (quoting Griffin v. Harley

Davidson Credit Corp., No. 8:08-cv-466-BHH, 2010 WL 233764, at *1 (D.S.C. Jan. 14, 2010)).

These conclusions align with the general proposition that "striking a party's pleadings is an

extreme measure" and, therefore, that Rule 12(f) motions are "viewed with disfavor and are



5
        Defendants argue in part to strike because the 911 charges are a tax and, therefore, that a
class action would infringe on the putative class members ' "core sovereign function of tax
collection." (Dkt. No. 14 at 12.) As discussed, the Court declines to find at this time that these
911 charges are a tax.


                                                -8-
infrequently granted." Stanbury Law Firm. Internal Revenue Serv., 221 F.3d 1059, 1063 (8th Cir.

2000).

         "However, striking class allegations before the plaintiff files a motion for class

certification is not premature where it is unnecessary for the court ' to probe behind the pleadings

before coming to rest on the certification question."' Burch v. Murphy, No. 2: 17-cv-03311-DLT,

2019 WL 1243860, at *2 (D.S.C. Feb. 25, 2019) (recommending district court grant motion to

strike class action allegations) (quoting Waters, 2016 WL 3926431, at *4); see also Pilgrim v.

Univ. Health Card, LLC, 660 F.3d 943, 949 (6th Cir. 2011) (finding motion to strike not

premature where class allegations facially improper).       Indeed, the general disfavoring of a

motion to strike allegations on the pleadings as a procedural tool does not necessarily hold where

the putative class is comprised of separate governments. In South Carolina, the "authority to

decide when a claim should or should not be brought by a governmental entity is vested with the

entity." Berry v. McLeod, 492 S.E.2d 794, 800 (S.C. App. Ct. 1997) (affirming trial court to find

that residents do not have standing to bring class action on behalf of town). "The discretionary

power is vested in the county board of determining when a suit shall be brought, but that means

legal discretion. Where it clearly appears that power is abused, the governing body places itself

outside the protection of the rule stated, and may be compelled to act." Ex parte Hart, 2 S.E.3d

52, 54 (1939); see also Owens v. Magill, 419 S.E.2d 786, 789 (S.C. 1992) ("The duty of

determining when a county board has a cause of action for an injury sustained which should be

enforced for the protection of its citizens and taxpayers is vested in the county board and cannot

be controlled or exercised by a taxpayer absent evidence that the board has unjustifiably refused

to assert the cause of action.").




                                                -9-
       In response, Plaintiffs rely in part on this Court's 2013 order granting a consent motion to

certify a class of South Carolina county personnel. Butts v. Fed. Nat 'l Mortg. Ass 'n, 9: 12-cv-

1912-RMG, Dkt. No. 45 (D.S .C. Mar. 11 , 2013). In Butts, a class of officials in county registrar

and treasurer offices challenged an exemption asserted by Defendants Fannie Mae and Freddie

Mac from the state deed recording fee. The Court found, on an uncontested motion, that the

Rule 23 certification requirements were satisfied and did not consider any Rule 12(±) arguments

nor whether the named plaintiffs had standing to bring suit on behalf of govemments. 6

Relatedly, although at least one other district court has granted a contested motion to certify a

class of counties, the Court does not find that reasoning sufficiently persuasive to adopt and

impede on the sovereignty of these putative class members, so emphasized by South Carolina

law. Cnty. of Monroe, Fla. v. Priceline.com, Inc. , 265 F.R.D. 659, 663 (S .D. Fl. 2010) (certifying

class of "all counties within the State of Florida that have enacted a tourist development tax

under authority of§ 125.10104, Florida Statutes" and noting that " [f]or a district court to certify

a class action, the named plaintiffs must have standing"). Even if a South Carolina county and

town did have standing to bring suit on behalf of other counties across the state, it is unclear that

Plaintiffs' purported class of forty-six counties and one town would be sufficiently numerous or

share common questions of fact to be certified under Rule 23, including in light of Defendants'

collection and remittance practices in each class member county or town. See Stanbury Law

Firm , 221 F .3d at 1063 (noting the "broad discretion" afforded to the Court when adjudicating a

Rule 12(±) motion).




6
       Plaintiffs also rely in part on Kane Cnty. , Utah v. United States, 137 Fed. Cl. 653 , 655
(2018), in which the court similarly granted an unopposed motion to certify class of "units of
general local government as defined in 31U.S.C.§6901(2)."


                                                -10-
        For these reasons, Defendants' motion to strike the class allegations, including

paragraphs 60 through 69 of the Complaint, is granted.

IV.    Conclusion

       For the foregoing reasons, Defendants' joint partial motion to dismiss the Complaint and

to strike its class action allegations (Dkt. No. 14) is GRANTED IN PART and DENIED IN

PART. The partial motion to dismiss is denied and the motion to strike is granted.

       AND IT IS SO ORDERED.




                                                     United States District Court Judge

August (~ , 2019
Charleston, South Carolina




                                              -11-
